 MARATHON METALLIC BUILDING COMarathonMetallicBuildingCompanyandSheetMetalWorkers'InternationalAssociationLocalNo. 1. Cases 38-CA-2429 and 38-RC-1751May 26, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERSFANNING, PENELLO, AND WALTHEROn February 9, 1976, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding Thereafter, the Respondentfiled exceptions and a supporting brief, and the Gen-eral Counsel filed a brief in support of the Adminis-trative Law Judge's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,MarathonMetallicBuilding Company, El Paso, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended OrderIT IS FURTHER ORDERED that the election held onJuly 16, 1975, in Case 38-RC-1751 be, and it herebyis, set aside, and that said case be, and it hereby is,remanded to the Regional Director for Region 13 toconduct a new election when he deems that circum-iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board s established policy not to over-rule an Administrative Law Judge s resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall ProductsThe91NLRB 544 (1950) enfd 188 F 2d 362 (C A 3 1951) We have carefullyexamined the record and find no basis for reversing her findings In holdingthat Ginn s speech of July 15 violated Sec 8(a)(1) we do notrelyon theAdministrative Law Judge s finding that Ginn threatened to changeRespondents pay policy pertaining to temporary assignments if the Unionwon the electionIn agreeing with his colleagues that the July 16 1975 election be setasideMember Walther relies entirely on Respondents July 15 8(a)(1) conductHe does not rely on the speech delivered on June 6 because in hisview the statements contained in the speech are protected by Sec 8(c)121stances permit the free choice of a bargaining repre-sentative[Direction of Second Election andExcelsiorfoot-note omitted from publication ]DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge Ahearing was held in this consolidated proceeding at Peoria,Illinois,on November 11-13, 1975On May 28, 1975, the Charging Party-Petitioner (hereinreferred to as the Union) filed a petition in Case 38-RC-1751, and on July 16, 1975, an election was conducted bythe National Labor Relations Board in a stipulated appro-priate unit of production and maintenance employees atthe El Paso, Illinois, plant of the Respondent-Employer(referred to herein as the Respondent or the Company)The Union lost by a 14-14 tie vote, withno challengedballotsThe Union filed timely objectionsThe charge in Case 38-CA-2429 was filed by the UnionJuly 23 and served on the Respondent July 25, 1975 Thecomplaint was issued September 11, 1975, and amended atthe hearingOn September 22, 1975, the Regional Director of Region13 of the Board issued a Report on Objections, Order Au-thorizing Consolidation of Cases, and Direction of Hear-ing, in which he found that the objections in Case 38-RC-1751 raise credibility issues and include allegations whichare the subject of the complaint issued in Case 38-CA-2429 involving the same parties, and authorized the Offi-cer-rn-Charge of Subregion 38 of the Board to consolidatethe two cases for hearing On September 24, 1975, the Offi-cer-in-Charge of Subregion 38 issued an order consolidat-ing cases and notice of consolidated hearingThe issues are whether or not the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, and interfered with the July 16, 1975, election byinterrogating employees, ' promising them benefits if theyrefrained from supporting the Union, threatening imposi-tions of a freeze on wages and benefits, loss of benefits,and refusal to bargain if the Union won the election, andimposing a freeze on wages and benefits because the Unionfiled the petition The Union further contends in its objec-tions, and the Respondent denies, that the Respondent alsointerfered with the election by engaging in surveillance of aunion meeting and by the presence of a supervisor in thevoting area, and that the Board failed to conduct a fairelection because its agents failed to remove "Vote No"signs from the voting areaUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent,2 I make the followingiAn allegationthatPlantManager Basil Sluder interrogated employeesJuiy 14 1975 wasdismissedat thehearingNo briefhas been received fromthe Union224 NLRB No 20 122DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGSOF FACT ANDCONCLUSIONS OF LAWIJURISDICTIONThe Respondent admits, and I find, that it is a Texascorporation with a place of business located at El Paso,Illinois,where it is engaged in the manufacture of steelbuildings,during the past 12 months the Respondent soldand shipped from its El Paso facility finished products val-ued in excess of $50,000 to points outside Illinois, pur-chased and caused to be delivered to its El Paso plantgoods and materials valued in excess of $50,000 directlyfrom outside Illinois, and received gross revenue in excessof $500,000 The Respondent admits,and I conclude, thatit is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the ActIILABOR ORGANIZATIONThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe Respondent's El Paso, Illinois, plant began opera-tions January 1, 1973 The Respondent admits, and I find,that the following persons are its supervisors and agentsA R Ginn, vice president of manufacturing, Basil L Slu-der, plant manager, and Thomas C Harkness, foremanAs stated above, the Union filed a petition for an elec-tionMay 28, 1975 During the critical period between thenand the day the election was held, July 16, 1975, the com-pany plant manager made a speech on June 6, the vicepresident of manufacturing made a speech on July 15, andthe Company mailed copies of an antiunion pamphlet toall the employees The Union passed out prounion cam-paign literature and held several after-work meetings withemployees at the local VFW hall Posters were postedthroughout the plant, some of which said, "Don't take achance, Vote No", others, in caricature of those, said,"Take a chance, Vote No "A Plant Manager Sluder's June 6, 1975, Speech toEmployeesThe complaint alleges that in tins speech Sluder prom-isedbenefits if the employees refrained from supportingtheUnion, threatened an indefinite freeze on wages andother benefits if the Union won the election, and imposedsuch a freeze because the petition was filedSluder called all the employees together June 6 and inthe presence of all supervisors and management read themthe following speechOn May 28th, David Todd of the Sheetmetal Work-ersUnion filed a petition with the National LaborRelations Board for an election to determine if thisplant will become unionizedAnd you know Metallic doesn't want this union andbecause we don't think it is good for you guys, we aregoing to fight it by everylegalmeansThis is now a legal matter that is in the hands of ourattorneysAccording to federal law, the Company could beaccused of unfair labor practices if we were to makeany improvements in wages or other benefits whilethis petition is pending, and consequently, all wagesand other benefits are now frozen at their current lev-els If the Company wins the election, wages and otherbenefits will be unfrozen immediately If the unionwins the election, all wages and other working condi-tionswill be frozen under law during negotiationsThere is no time limit on how long negotiations canlast, and they can last indefinitelyThe Respondent has in the past given both cost-of-livingand merit wage increases Vice President Ginn testifiedthat whenever the economic condition of the Company isright and the inflation rate is up he suggests a cost-of-livingincrease, within a certain range, to the company presidentand, if they decide to give such an increase, he consults theplant managers regarding the exact amount Cost-of-livingincreases were given in 1973 around July 1, and in 1974 onMarch 4 or 5, July 1, 2, or 3, and September 29 or 30During 1974 all employees were reviewed for merit in-creases3periodically in January, April, July, andSeptem-ber by Plant Manager Sluder and Plant SuperintendentHelmontroller,4 on the basis of the economic situation,competition in the area, and employee attitude, seniority,flexibility, and abilityNo general review was made in Jan-uary 1975, because of the Company's poor economic situa-tion at the time, but three exceptional recently hired em-ployees were given raises 5 Because of the relatively lowunemployment rate in the area and because the Respon-dent had some employees it didn't dare lose, all employeeswere reviewed again in April 1975 and 14 were given meritincreasesNo cost-of-living increase has been given since Septem-ber 1974, and no merit increases were given in January1975 as had been done the year before At the time thepetition was filed in May, no future cost-of-living or meritreview was being consideredIt is well established that the law does not require anemployer to freeze wages and benefits during the pendencyof an election petition, the general rule being that an em-ployer must treat its employees as it would if a union werenot in the picture 6 In my opinion, Sluder failed to abide bythe rule in his speech It cannot be found that the employ-ees necessarily expected wage increases during the penden-cy of this petition, because there was no clear and regular3Thereis no evidence regardingcompany practiceon merit increases in19734 Plant Manager Studertestifiedto this effect Vice President Ginn testi-fiedthat only alarge cost-of-livingincrease was given in September1974 (50cents according to Studer, as comparedwith12 cents in July and 10 centsinMarch 1974)5Plant Manager Studer testified that such merit increases had occasionally beengiven at times outside the regular quarterly reviews to such exceptional new hires6AmericanTechnical Machinery Corporation173 NLRB 1355 (1968),TheGreat Atlantic &PacificTea Company Inc166 NLRB 27 fn I (1967)AccordN L R B v Lucy Ellen CandyDivisionof F & F Laboratories Inc517 F 2d 551 554 (C A 7 1975) MARATHON METALLIC BUILDING CO123past practice on which such an expectation could reason-ably be based By the same token, however, it cannot befound that they reasonably expectednotto receive any in-creases either Thus, although the Respondent has failed togive cost-of-living increases since September 1974, andfailed to review the employees for merit increases in Janu-ary 1975 for economic reasons, it made no announcementon those or any subsequent occasions before June 6 thatwage and benefits were frozen To make such an an-nouncement at this time would therefore lead the employ-ees to believe that their wages and other benefits had notbeen frozen until then, even though no improvements werein fact under consideration 7 Moreover, business consider-ations are not given as a reason for the Respondent's con-ductAlthough Sluder implied that the Respondent wasmotivated by fear of being accused of unfair labor practic-es if it improved wages and working conditions, it is notcontended that the Union had made any such threat andno other basis for any such fear is advanced 8 Nor did theRespondent explain to its employees that improvementswere merely being deferred or postponed until after theelection solely in order to avoid the appearance of interfer-ing with their free choice and that such improvementswould be made after the election regardless of how it cameout 9 On the contrary, in a speech advising employees thatthe Company did not want the Union and that it would notbe good for them, Sluder suggested that the employees'selection of the Union would result in a wage freeze "withno time limit" during negotiations with the Union (with alurking implication of a long legal battle), while rejectionof the Union would enable the Respondent to confer wageincreases and other benefits immediately I find that themessage intended and conveyed was that, by the Union'sconduct in filing a petition for an election, the employeeswere being deprived of benefits they might otherwise havereceived and that these benefits would be restored immedi-ately if the Union lost the election but would not be re-stored for an indefinite period of time if the Union won theelection I conclude that the Respondent thereby coerced,restrained, and interfered with the employees' right to afree choice, in violation of Section 8(a)(1) of the Act toB The Pamphlet"Fact and Fiction About Unions," andVice President Ginn's Speech to EmployeesJuly 15, 1975The complaint alleges that threats were made in thepamphlet, which the Respondent mailed to all employeesduring the critical period,and in the speech to all employ-7 SeeMcCormick Longmeadow Stone Co Inc,158 NLRB 1237 (1966)8 SeeGrede Foundries, Inc,205 NLRB 39 42 (1973) CfJJ NewberryCo, Inc v NLRB442 F 2d 897 (CA 2 1971)9CfSugardale Foods, Inc,221 NLRB 1228 (1976)The Singer CompanyFrtden Division,199 NLRB 1195 (1972),Montana Lumber Sales Inc (Delaney &SonsDivision)185NLRB 46, 49 (1970)Uarco Incorporated169NLRB 1153 (1968)to SeeAircraft Hydro-Forming, Inc221 NLRB 581 (1976),Gary AircraftCorporation193 NLRB 108, 121 (1971),Big Three Industrial Gas & Equipment Co'81NLRB 1125 (1970), reversed on factorsnot presenthere 441F 2d 774 (C A 5, (1971),American Technical Machinery Corporation supraThe Great Atlantic & Pacific Tea Company Inc, supraIhave given carefulconsideration to the othercasescalled to my attention by the Respondentand have concluded that they are inappositeees by Vice President Ginn on July 15, the day before theelectionThe pamphlet, "Fact and Fiction About Unions," inquestion-and-answer form, sets forth proemployer answersto theoretical questions about the effects of unionizationThe portion objected to by the General Counsel gives thefollowing answer to a question as to whether a union con-tract would give employees higher pay and benefitsThere is certainly no guarantee that a contract wouldprovide higher pay and benefits The contract wouldprovide only what the company agreed to give and nomoreIt is alleged that Vice President Ginn made two threatsin his speech The overall purpose of the speech was topersuade the employees to vote against the Union in theelection the next day Ginn made reference to the cam-paign bulletins distributed among the employees by theUnion, holding up a sheaf of them He pointed out work-ing conditions enjoyed by the employees of the El Pasoplant and compared them favorably with wages and condi-tions at various unionized plants in the area and elsewhereHe recited instances where unions obtained little if anyimprovements after prolonged negotiations with other em-ployersFive employees testified to the first alleged threat Em-ployee Urich testified that Ginn told the employees, amongother things, "that the Union wouldn't dictate the contract,but the Company would, and the Company would saywhat was what, not the Union "Gary McClure testified that Ginn said, "about the con-tract, ifMarathon did not want it to be signed or make agood-enough contract, that they could drag it out for ayear, a year and a half, and then the employees would gettired of it and ratify anything that the Company wantedthem to ratify "Employee Allan Cline testified that one of the thingsGinn said was, "that the Company would write the con-tract," and that "there would be nothing special, anythingextra than what we have now, given to us, if the Companydidn't want to give it to us "Welder John Childers testified that Ginn told them thatif the Union was in "the Company would have control overthe contract and they could make it any way they wantedto, the employees wouldn't have nothing to do with it, thatthe Company could make up their own contract and thatthe Union or the employees would have no say so " Child-ers thereafter amended this testimony to the effect thatGinn only said the employees would have no say so, notthat the Union would have no say soRay Dirks testified that Ginn told the employees "thatthe Company would make the contract and we would voteon it"Vice President Ginn denied that he told the employeesthe Company would write the contract if the Union wonthe electionHowever, I find that he did make a statementto that effect, based on the essentially mutually corrobora-tive testimony of five employees set forth above, the ab-sence of any corroboration for Ginn's denial, and the im-probability of Ginn's suggestion of what he might havesaid to cause so many employees to misunderstand him I 124DECISIONSOF NATIONALLABOR RELATIONS BOARDalso discreditGinn's uncorroborated testimony that hepromised the employees he would bargain with the Unionin good faith if it won theelectionThe other threat alleged to have been made in Ginn'sspeech had to do with the rate paid to employees tempo-rarily assigned to work outside their regularclassificationIn this connection, it is undisputed that it is theRespondent's practice to continue to pay employees attheir permanent wage rate for work they do on temporaryassignment to lower paying jobs during the workdayAfter careful study of the testimonyon this issue, I creditthe essentiallymutually corroborative testimony of em-ployees Urich, McClure, and Cline, and discredit Ginn'suncorroborated denial, to the effect that when an employeenamed Kurt Backer asked Ginn, at the meeting, whetherwith a union an employee would have to work at a lowerrate or would retain hissame wagerate if he were tempo-rarily assigned to a lower paying job, Ginn told the em-ployees that the employee would be paid at the lower rateBased on Ginn's and Sluder's testimony, corroborated byUrich and Cline, I find that Ginn then added that PlantManager Sluder had worked at a plant of Stran Steel Com-pany and asked Sluder to explain the union contract provi-sionthere Sluder told the employees that upon a tempo-rary transfer the employee was paid at his own higher ratefor the first 4 hours and at the lower rate for the rest of thatworking dayIf employeesselect a unionto represent them in a Board-conducted election, their employer has a duty to bargainwith that union in a good-faith effort to reach agreementWhere,as here,an employer tells its employees that even ifthey select the Unionto representthem, the company willwrite the contract, the contract will provide only what thecompany agrees to and no more, and that the contract willgive the employees less than they are now receiving, it istelling the employees, in effect, that it will not bargain ingood faith and that it will be futile for them to select theunion The coercive impact of thesestatements was en-hanced in the minds of the employees by following hardupon the Company's imposition of a freeze on their wagesand benefits, and conditioning the continuation of thefreezeupon the choice they would make in theelectionThe Board has said, "There is no more effective way todissuade employees from voting for a collective-bargainingrepresentative than to tell them that their votes for such arepresentativewill avail them nothing" I I When an em-ployer impresses the futility of union activity on employeesin sucha manner, it interferes with their right under theAct to engage in such activity Accordingly, I concludethat the Respondent violated Section 8(a)(1) by threateningto reduce their wages 12 and to refuse to bargain in goodfaith 13 if a majority voted for the Union11The Trane Company (Clarksville Manufacturing Division)137 NLRB1506, 1510 (1962)12Renner Plumbing, Heating and Air Conditioning Inc,172 NLRB 15141516 (1968),Famco, Inc,158 NLRB 111, 114 (1966)13PacificFM, Inc d/b/a Radio Station K-101,215 NLRB 602 (1974)Detroit Plastic Molding Co213 NLRB 897 (1974)Flodin, Inc206 NLRB478 (1973)Jacksonville Industries Inc197NLRB 347 (1972) As VicePresident Ginn did not confine his remarks to a mere comparison of theadvantages enjoyed by the Respondent s employees with those of unionizedC Alleged Interrogation of Employees1It is alleged that Vice President Ginn interrogatedwelder Lloyd Urich Urich testified on direct examinationthat one evening a week or two before the election, he andVice President Ginn were shooting pool at the VFW hall inEl Paso when "we just got talking and I says of Mr Ginn,I says, `This-uh' what I've got to say to him-'let's go inthe back room and say it' " When the two of them went inthe backroom Urich continued,He said, "Well, how did this get started and what's itall about9" I said I knew what it was all about, "It'sover these welders wages dispute, I know that this ishow it got started " He says "Who started it " I toldhim, I says, even if I knew I wouldn't tell him Thatwas about the size of itWhen asked on cross-examination whether he and Ginnhad been saying anything about theunion campaign whilethey were shooting pool, Urich responded,No, but he mentioned something, he said, "I didn'twant to talk in front of anybody there", I said, "Let'sgo in the back room", and that was itUrich further explained that Ginn had asked him, "whatthiswas all about, and how it got started," at the pooltable, without mentioning either the Union or the petition,and that Urich responded, "What I have got to say,let's goin the back room "Ginn denied that he invited Urich into the backroom orthat he asked him any questionsAs Urich's testimony is too unsubstantial, inconsistent,and incoherent to be credited, I credit Ginn's denial andfind that this allegation is not supported by credible evi-dence2Lloyd Urich testified that on the day of the election,July 16, 30 to 45 minutes before the election, Plant Manag-er Sluder came to his work station and told him he was tobe the union observer As they walked toward the lunch-room, which was to be the voting place, Sluder told Urichhe did not have to be the union observer, that Urich re-sponded, "Well, if I don't they will ask for somebody elseso I just as well go " Urich was the union observer at theelection I am inclined to credit this simple, straightforwardtestimony over Sluder's rather complicated and involveddenialHowever, I find that the remark made by Sluder didnot constitute interrogation and was not coercive in anyrespect3Employee Kenneth Stewart testified that on this sameday, after he had a conversation with employees Urich andSnyder, Plant Manager Sluder came up to him and said,"Don't let those Union men try to change your mind, makeup your own mind," or "Don't let those two Union menchange your mind, vote the way your want to vote " Ac-cording to Sluder, he told Stewart, "Ken, are they reallyworking on you The thing for you to do is vote-is tomake your own decision " I find no substantial differencein these versions of what was said and can construe noneof them as interrogation or coercionplants or a prophecy as to the possible course of good-faith negotiations thecases relied on by the Respondent are not applicable MARATHON METALLIC BUILDING CO1254 Employee Gary McClure testified on direct examina-tion that, before the voting on election day, Harkness"asked me what I thought of the Union," and when Mc-Clure said he did not know, Harkness said he did not think"the Union would be good for Metallic or good for me "On cross-examination,McClure testified that Harkness"asked me what I think of the Union and whether it willget in or not," and when McClure replied he did not know,Harkness "stated that he didn't think that the Union wouldbe good for Metallic or us, the employees " Upon beingshown his pretrial affidavit in which he had stated, "Hark-ness asked me either what I thought about the union, orhow I thought the vote would go," McClure explained thatat the time he gave the affidavit he could not rememberwhich question was asked and "put that in to cover both ofthem " Harkness denied making either statement to Mc-Clure on July 16, or having any conversation at all withhim that day Harkness was aware how McClure stood, hesaid, asMcClure did not try to hide it In view of Mc-Clure's inability to pin down what Harkness was supposedto have said to him, I credit Harkness and find that he didnot question McClure at allIt is concluded that the allegations of interrogationshould be dismissedIV THE OBJECTIONSI recommend that Objections 1(d) and (e), based on theconduct found above to have violated Section 8(a)(1) of theAct, be sustained, and that Objection 1(b), based on allega-tions which are dismissed, be overruledObjection 1(a) alleges that the voters were intimidatedby the presence of Supervisor Harkness in the voting areaWhen Sluder and Ginn told Foreman Harkness at 3 p into have his people in the lunchroom voting area at 3 10,Harkness directed his employees to shut down their ma-chines and line up He then led them to the voting areaThree witnesses testified to what happened when they allgot thereGary McClure, one of the employees led to the votingarea by Harkness, was very self-contradictory about whathappened He said that Harkness remained in the votingarea 5 or 6 minutes before being escorted out, telling em-ployees where to stand, where to get their ballots, andwhere to vote He then changed his estimate of the lengthof time Harkness was there to 1 minute, and he seemed tohave several different versions of where Harkness wasstanding during this time Union observer Urich testifiedHarkness was in the voting area 5 or 10 seconds and that aBoard agent "went right over" and led him away Harknesssaid he got about 20 feet inside the area when an agent toldhim to leave and he did so after being there 20 or 30 sec-onds I find that Harkness remained in the voting area onlymomentarily, and, based on Urich's undisputed assertionthat the only voters present consisted of one employee in-side the voting booth and the employees behind Harkness,none of whom voted before he departed, that nobody wasintimidated by this incident I recommend that Objection1(a) be overruledObjection 1(c) alleges that the Company engaged in sur-veillance of union activities and meetings This allegationhas to do with Vice President Ginn and Foreman FloydVon Minden's being at the El Paso VFW hall on the nightbefore the election at the time the union organizers hadscheduled a meeting with employeesUnion International Organizer David Todd testified thathe called a meeting with the employees for 5 45 that eve-ning immediately after work to be held in a meeting roomat the VFW hall where the union representatives had metwith employees previously during the campaign Contraryto his past practice, no written notices were issued, themeeting being announced at a meeting held there the weekbefore and employees being reminded by word of mouthThe purpose of the meeting, Todd said, was to respond towhatever management might say to the employees duringthe last day before the electionLloyd Urich is the VFW quartermaster and as such rentsone of the rooms of the VFW hall to the Union and otherunions and organizations for meetings and visits the halldailyHe testified that it was Vice President Ginn's habit,whenever he came from Houston, always to visit the VFWhall "to shoot a little pool and drink a little beer" Al-though Ginn was not a member, he came to the hall "Lotsof times," and "as far as I was concerned, Mr Ginn waswelcome "Employee Allan Cline's testimony He had played poolagainst Vice President Ginn a couple of times in the pastand when he encountered Ginn in the plant that day hechallenged Ginn to a game that night Although Cline didnot say where, he assumed Ginn would understand him tomean at the VFW hall where Cline was a member Clinealso did not tell Ginn about the scheduled union meeting,and although he mentioned no specific time to Ginn, Clinewas thinking in terms of 7 or 8 p in , after he had dinnerand cleaned up Cline went to the VFW hall right afterwork to attend the union meeting and other employees aswell as some VFW members not employed by the Compa-ny were in the bar where it was customary for employees tostop for a beer or two before union meetings began Toddand other union organizers were also there Cline observedGinn and Von Minden enter the bar, and while they werethere International Organizer Todd or one of the other or-ganizers announced in a loud voice which could be heardby everyone in the bar that there was going to be a unionmeeting Cline told Ginn he was there for the meeting, andGinn asked how long it would take Cline said he did notknow, and Ginn and Von Minden left after playing a gameagainst employees Backer and Dirks The union meetingwas held after they left, from around 6 until 6 30 or 7 p inEmployee Ray Dirks said when he and Backer arrived attheVFW hall that evening for the union meeting theystarted a pool game, as he usually did while waiting foreverybody to get thereWhen Ginn and Von Minden camein,Ginn challenged the table Todd saw them and an-nounced three times that "the meeting would be postponedfor a few minutes, that everybody wasn't there " The super-visors left after their game, and the meeting began 20 or 25minutes after Dirks first arrived at the hallA R Ginn testified that he did not know that a unionmeeting was scheduled for that evening, and at the timeCline invited him to shoot pool, he told Cline he had adinner engagement that evening and would have to play 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore 7 p in He left the plant at 5 45 and when he arrivedat the hall he bought a drink and talked with Cline andother employees there Backer asked if he was ready toplay, but Ginn said he was waiting for Von Minden whowould be his partner Ginn saw three men he did not knowcome in and go out of the bar After Von Minden arrived,they racked up and began a game against Backer andDirks, when one of the three men, later identified to GinnasTodd, "ran up and down the bar" about three times"punching employees" and others, and calling out in aloud voice, "We have decided to hold a Union meeting"and "we're going to wait till a few more guys get here,we're expecting some more people " With all the commo-tion,Ginn said, he and Von Minden felt uncomfortableand left as soon as their game was over He was thereabout 10 minutes, he saidForeman Von Minden testified that Ginn told him atwork they were asked to meet employee Cline at the VFWhall to shoot a game of pool Von Minden did not knowabout the union meeting and when he arrived at the hallGinn was already there Two people were finishing a game,and while they waited to play, Todd came out of a back-room and walked up and down in front of the bar tellingthe people out loud that "we are going to have a Unionmeeting, but we are going to hold it up for a while, we areexpecting more people " Von Minden and Ginn had onedrink while they shot a game against Dirks and Backer,and Todd repeated his announcementWhen the game,which lasted about 10 minutes, was over Von Minden andGinn left the hall because they did not feel comfortablethereWhichever version of the details one accepts, severalthings are clearVice President Ginn frequently visited theVFW hall when he was in El Paso to play pool and have adrink, neither Ginn nor Von Minden knew there was to bea union meeting, employee Cline invited Ginn to play poolthat night and Ginn invited Von Minden to be his partner,the two of them remained in the hall only long enough tohave a drink and play one game as soon as the table wasavailable, they left after one game because of the an-nouncement that a union meeting was to be held in a roomof the hall. As the Board has said,14 the mere presence ofmanagement officials "without more specific evidence thatitwas not for a legitimate purpose, or that it was for thepurpose of observing the meeting, establishes neither sur-veillance of the meetingnor a reasonable basis for animpression of surveillance in the minds of employees inattendance of the meeting " Accordingly, I find no merit inObjection 1(c)Objection 2 alleges improper conduct of the election bythe Board because its agents failed to remove "Vote No"signs from the voting areaIt is undisputed that yellow posters saying "Don't TakeA Chance, Vote No" were posted throughout the plantduring the campaign, including the lunchroom, before theelection was conductedInternational Organizer David Todd, who indicated thathe had attended preelection conferences before, attendedthe one held before this election in the lunchroom, whichlasted about 40 minutes Although he did not inspect thevoting area, he observed two "Vote No" posters there Onewas on a pillar on the west side of the room behind and tothe left of the Board table The other was a "Vote No" signdifferent from the "Don't Take A Chance" poster and of adifferent color, and was on a trash can close to the pillarThe two signs were still there when he left the area beforethe voting but he said nothing about them, Todd testified,because, "I didn't put the damn thing there," and "It is notmy responsibility as to what goes on in that plant " Toddreturned to the area to take part in the vote count, andafter the ballots had been counted, Todd told one of theBoard agents, "I noticed prior to my leaving, that some`VoteNo' signs were in the area and did the Companyremove them or did you remove them?" The agent replied"that unfortunately they had not been discovered by theBoard prior to the voting, and that they were removed bythe Board sometime after the voting started "Union observer Urich did not see any of the signs in thelunchroom on the day of the election, he said, but one ofthe Board agents told him he tore the posters down duringthe electionUrich speculated he did not see the postersthat day because they were on the (west) wall of the roombehind him as he sat at the ballot table as an observer, buthe knew there were no such posters in the area when theelection was overEmployee Kenneth Snyder claimed to be the first em-ployee to vote, and testified that he saw two of the "VoteNo" posters-one on the wall behind the observers, andthe other on the south wallRay Dirks voted second He saw one of the "Vote No"signs on the west wall behind the observers' table as he leftthe area after he voted, but did not see it before he votedHe did not notice one on the south wall, and he did not seeone on the garbage can where he had seen such a signbefore election dayAllan Cline was in the third group to vote, 15 minutesafter the polls opened He estimated that 13 or 14 employ-ees voted ahead of him He saw only one "Vote No" posterin the voting area, on the south wall by a Coke machineand a coffee machineI do not see how I can find as a fact whether or not therewas a "Vote No" poster in the voting area and if there wasone, where it was posted, on the basis of this contradictorytestimonyMoreover, even if there had been such a posterremaining there for a time, I do not believe it would haveunduly influenced any of the voters who were already ac-customed to them, having seen posters like that throughoutthe plant and in the lunchroom during the campaign Fi-nally, it seems to me that the Union cannot rely on thealleged failure of a Board agent to remove such a poster orposters as a ground for having the election set aside whenits own experienced international organizer was so derelictin his duty to make an inspection of the voting area and torequest the removal of such posters before the voting be-gan I therefore recommend that Objection 2 be overruledV THE REMEDY14AtlantaGas Light Company162 NLRB 436 (1966)Having found that the Respondent has engagedin unfair MARATHON METALLIC BUILDING CO127labor practices, I recommend that the Respondent be or-dered to cease and desist therefrom and from any like orrelated conduct, and to take certain affirmative action de-signed to effectuate the policies of the ActAs I have found that the Employer has engaged in con-duct which interfered with the election conducted in Case38-RC-1751, I recommend that the election be set asideUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER'SThe Respondent, Marathon Metallic Building Compa-ny, El Paso, Illinois, its officers, agents, successors, andassigns, shall1Cease and desist from(a) Imposing, or threatening to impose, a freeze on wag-es and benefits because of union activities in the plant ormaking any promises based thereon, or threatening to re-fuse to bargain in good faith with Sheet Metal Workers'International Association Local No 1, or any other labororganization freely chosen by its employees as their repre-sentative(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization guaranteed by Section 7 of theAct2Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Post at the Respondent's plant at El Paso, Illinois,copies of the attached notice marked "Appendix " 16 Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 13, or the Officer-in-Charge of Subregion15 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice Posted by Order of38, after being duly signed by Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material(b)Notify the Regional Director for Region 13 or theOfficer-in-Charge of Subregion 38, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewithIT IS FURTHER RECOMMENDED that the allegations of unlaw-ful conduct not specifically found to be violative of the Actin Case 38-CA-2429 be dismissedIT IS FURTHER RECOMMENDED that the election conductedin Case 38-RC-1751 on July 16, 1975, be set asidetheNational Labor Relations Board" shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT impose or threaten to impose a freezeon wages and benefits because of union activities inthe plant or make any promises based thereon, orthreaten to refuse to bargain in good faith with SheetMetals Workers' International Association Local No1,or any other labor organization, freely chosen byour employees as their representativeWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization guaranteed by Sec-tion 7 of the National Labor Relations Act, as amend-edMARATHONMETALLICBUILDINGCOMPANY